PER CURIAM:
David Fitzgerald Lightner appeals the district court’s order construing his complaint as an action pursuant to Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388, 91 S.Ct. 1999, 29 L.Ed.2d 619 (1971), and denying relief. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Lightner v. Zych, No. 7:14-cv-00019-JCT-RSB (W.D.Va. Feb. 19, 2014).* We dispense with oral argument because the facts and legal contentions are adequately presented in.the materials before this court and argument would not aid the decisional process.

AFFIRMED.


 To the extent Lightner argues the court erred in not allowing him to seek injunctive relief under the Administrative Procedures Act, Lightner’s subsequent transfer to another facility moots this claim.